AFFILIATE STOCK PURCHASE AGREEMENT

This Affiliate Stock Purchase Agreement (this "Agreement") is made as of January
16, 2007

BETWEEN

DAVID HEEL as to 1,000,000 shares, of Suite 2610 – 939 Expo Blvd., Vancouver,
British Columbia V6Z 3G7 and BIJAN JIANY, as to 1,000,000 shares, of 828
Wellington Drive, North Vancouver, British Columbia V7K 1K7

(collectively, the "Seller")

AND:

WILLIAM J. TAFURI, of 5020 N. Silver Springs Road, Park City, UT 84098, USA

(the "Purchaser")

WHEREAS:

A.

The Seller is the owner of 2,000,000 restricted shares of common stock of
Hoopsoft Development Corp., a Nevada corporation (the "Company"); and

B.

The Seller proposes to sell to the Purchaser the 2,000,000 restricted shares of
common stock of the Company currently owned by the Seller (the "Purchased
Shares"), on the terms set forth herein.

In consideration of the premises, representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

Purchase and Sale

1.1          The Seller hereby agrees to sell, assign, transfer and deliver to
the Purchaser, and the Purchaser hereby agrees to purchase from the Seller, the
Purchased Shares for an aggregate purchase price of US $2,000 (the "Purchase
Price") payable on the Closing Date (as defined below).

2.

REPRESENTATIONS AND WARRANTIES OF THE SELLER  

2.1          The Seller warrants, covenants and represents to the Purchaser with
the intention of inducing the Purchaser to enter into this Agreement that:

 

(a)

immediately prior to and at the Closing, the Seller shall be the legal and
beneficial owner of the Purchased Shares and on the Closing Date, the Seller
shall transfer to the Purchaser

 

CW1019846.1

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

the Purchased Shares free and clear of all liens, restrictions, covenants or
adverse claims of any kind or character;

 

(b)

the Seller has the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Seller hereunder and to consummate the transactions contemplated hereby; and

 

(c)

the Seller is, or has been during the past ninety (90) days, an officer,
director, 10% or greater shareholder or "affiliate" of the Company, as that term
is defined in Rule 144 promulgated under the United States Securities Act of
1933, as amended (the "Securities Act");

 

(d)

to the best of the knowledge, information and belief of the Seller there are no
circumstances that may result in any material adverse effect to the Company or
the value of the Purchased Shares that are now in existence or may hereafter
arise;

 

(e)

as of the Closing Date the Seller shall not be indebted to the Company and the
Company shall not be indebted to the Seller;

 

(f)

the Seller does not now, nor will it prior to or on the Closing Date, own,
either directly or indirectly, or exercise direction or control over any common
shares of the Company other than the Purchased Shares;

 

(g)

the authorized capital of the Company consists of 25,000,000 common shares, par
value $0.001, of which a total of 3,060,000 common shares have been validly
issued, are outstanding and are fully paid and non-assessable;

 

(h)

no person, firm or corporation has any right, agreement, warrant or option,
present or future, contingent or absolute, or any right capable of becoming a
right, agreement or option to require the Company to issue any shares in its
capital or to convert any securities of the Company or of any other company into
shares in the capital of the Company;

 

(i)

the Company has no liability, due or accruing, contingent or absolute, and is
not directly or indirectly subject to any guarantee, indemnity or other
contingent or indirect obligation with respect to the obligation of any other
person or company not shown or reflected in the Company's most recent audited
financial statements (the "Financial Statements") filed on Edgar which will not
have been paid in full either from the Purchase Price or prior to payment of the
Purchase Price; and the Seller will pay any outstanding liability of the Company
with the Purchase Price;

 

(j)

the Company does not beneficially own, directly or indirectly, shares in any
other corporate entity;

 

(k)

the Company has good and marketable title to all of its assets, and such assets
are free and clear of any financial encumbrances not disclosed in the Financial
Statements;

 

(l)

the Company has filed all reports required to be filed by it under the
Securities Act and the United States Securities Exchange Act of 1934, as amended
(the "Exchange Act"), including pursuant to Section 13(a) or 15(d) of the
Exchange Act, (the "SEC Reports") on a timely basis or has received a valid
extension of such time of filing and has filed any

 

CW1019846.1

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

such SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the United States Securities and Exchange Commission (the
"Commission") promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing;

 

(m)

the Company is not a party to or bound by any agreement or understanding
granting registration or anti-dilution rights to any person with respect to any
of its equity or debt securities; no person has a right to purchase or acquire
or receive any equity or debt security of the Company;

 

(n)

the Company is in compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder;

 

(o)

contemporaneously herewith, the Seller as a director will appoint a
representative of the Purchaser to the Board of Directors of the Company;

 

(p)

the Seller has tendered his resignation as an officer and director of the
Company, to be effective on the tenth day following the filing of an Information
Statement on Schedule 14f-1 with the Securities and Exchange Commission and the
mailing of such Information Statement to all holders of record of the Company's
common stock who would be entitled to vote at a meeting for election of
directors at the close of business on the Closing Date;

 

(q)

the Seller agrees to execute and deliver such other documents and to perform
such other acts as shall be necessary to effectuate the purposes of this
Agreement; and

 

(r)

there are no claims threatened or against or affecting the Company nor are there
any actions, suits, judgments, proceedings or investigations pending or,
threatened against or affecting the Company, at law or in equity, before or by
any Court, administrative agency or other tribunal or any governmental authority
or any legal basis for same.

3.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER  

3.1

The Purchaser represents and warrants to the Seller that the Purchaser:

 

(a)

has the legal power and authority to execute and deliver this Agreement and to
consummate the transactions hereby contemplated;

 

(b)

understands and agrees that offers and sales of any of the Purchased Shares
prior to the expiration of a period of one year after the date of completion of
the transfer of the Purchased Shares (the "Restricted Period") as contemplated
in this Agreement shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, or pursuant to the registration provisions
of the Securities Act or pursuant to an exemption therefrom, and that all offers
and sales after the Restricted Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom; and

 

CW1019846.1

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(c)

is acquiring the Purchased Shares as principal for the Purchaser's own account,
for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in the Purchased Shares

3.2          The Purchaser agrees not to engage in hedging transactions with
regard to the Purchased Shares accept in compliance with the Securities Act.

4.

INDEMNIFICATION

4.1          The Seller hereby agrees to indemnify and hold harmless the
Purchaser and the Company against any losses, claims, damages or liabilities to
which the Seller or the Company may become subject arising to the date of this
Agreement and in particular, any misrepresentation of the Seller as contained
herein. Damages of the Purchaser are not limited to the amount of the Seller
received hereunder but will include the Purchaser's or Company's actual cost of
any claim and full costs of negotiations and for defence.

5.

MISCELLANEOUS

5.1          The parties hereto acknowledge that they have obtained independent
legal advice with respect to this Agreement and acknowledge that they fully
understand the provisions of this Agreement.

5.2          Unless otherwise provided, all dollar amounts referred to in this
Agreement are in United States dollars.

5.3          There are no representations, warranties, collateral agreements, or
conditions concerning the subject matter of this Agreement except as herein
specified.

5.4          This Agreement will be governed by and construed in accordance with
the laws of the Province of British Columbia. The parties hereby attorn to the
jurisdiction of the courts of British Columbia (and the jurisdiction of the
Purchaser's domicile) with respect to any legal proceedings arising from this
Agreement.

5.5          The representations and warranties of the parties contained in this
Agreement shall survive the closing of the purchase and sale of the Purchased
Shares and shall continue in full force and effect for a period of three years.

5.6          This Agreement may be executed in several counterparts, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.

5.7          Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date set forth on page one of this Agreement.

 

CW1019846.1

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.

SELLER:

DAVID HEEL

 

/s/ David Heel

                                          
                                      

(Signature)

BIJAN JIANY

 

/s/ Bijan Jiany

                                          
                                      

(Signature)

PURCHASER:

WILLIAM J. TAFURI

 

/s/ William J. Tafuri

                                          
                                      

(Signature)

 

 

CW1019846.1

 

 

 